19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 1 of 22




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

  IN RE:                              §
                                      §                CASE NO. 18-11043-TMD
  SELENA D. CASH                      §
                                      §                        CHAPTER 7
       Debtor                         §
  J. PATRICK LOWE, Chapter 7 Trustee, §
  and SELENA D. CASH, deceased,       §
  by and through ARLETHA CASH,        §
  Independent Administrator,          §
                                      §
        Plaintiffs,                   §
                                      §
  v.                                  §                        ADVERSARY CASE
                                      §
  ANTHONY L. SHERIDAN,                §
  WILLIAM SHERIDAN,                   §                         NO. 19-____-TMD
  LINDA SHERIDAN,                     §
  CEAIRA C. SHERIDAN,                 §
  LM RIVERS, JR,                      §
  LJA VENTURES, INC.,                 §
  AUDIT GUARD, INC.,                  §
  MONEYFUND, INC.,                    §
  FDR MANAGEMENT GROUP, INC., §
  JOHNNIE R. TYLER, JR.               §
  ROBERT TURNER,                      §
  and CCS ASSET MANAGEMENT, INC., §
                                      §
        Defendants.                   §

                    PLAINTIFFS’ ORIGINAL COMPLAINT
        FOR DECLARATORY JUDGMENT, DAMAGES, & INJUNCTIVE RELIEF

         COME NOW Plaintiffs J. Patrick Lowe, Chapter 7 Trustee (“Trustee Lowe”) and Selena
  D. Cash, deceased, by and through Arletha Cash, Independent Administrator (the “Debtor” or
  “Ms. Cash”) (collectively, the “Plaintiffs”), and file this their Original Complaint for Declaratory
  Judgment, Damages, & Injunctive Relief, and respectfully state as follows:




                                                   1
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 2 of 22




                                     SUMMARY OF ACTION

          1.     This lawsuit is brought to address the theft, conversion, fraud, breaches of fiduciary
  duty, breaches of contract, and financial elder-care abuse perpetrated by Anthony Sheridan, acting
  individually and in combination with co-Defendants LM Rivers, Jr., William Sheridan, Linda
  Sheridan, Ceaira C. Sheridan, LJA Ventures, Inc., Moneyfund, FDR, Tyler, Turner, Audit Guard,
  Inc., CCS Asset Management, Inc., and others, as co-conspirators. The victim of these acts, Ms.
  Cash, now deceased, was, at the time of her death, a 90-year old, long-time resident of Austin,
  Travis County, Texas. The Debtor passed away recently on Thursday, August 22, 2019. The
  interests of Ms. Cash, to the extent not bankruptcy estate property, are now represented in this
  action by Arletha Cash, the Independent Administrator of Ms. Cash’s last will and testament. Ms.
  Cash’s bankruptcy estate acts through Trustee Lowe, the duly appointed chapter 7 trustee in the
  above styled and numbered bankruptcy case.
          2.     This action is brought to remedy the conduct of the Defendants, to declare and
  restore Ms. Cash as the 100% owner of 4709, Inc. d/b/a Midtown Live, a Texas corporation
  (“4709”), to remove Defendants from any further management or control over 4709 or its assets,
  to recover damages resulting from the conduct of the Defendants, and to enjoin any further such
  conduct. As detailed herein, in addition to the declaratory relief and damages sought, in order to
  prevent immediate and irreparable harm to the bankruptcy estate and 4709, the Plaintiffs request
  entry of a temporary restraining order, as well as preliminary and permanent injunctive relief.

                                              PARTIES

          3.     Plaintiffs bring this action on behalf of the bankruptcy estate, including any surplus
  distributable through the probate estate of Ms. Cash. Plaintiffs also sue derivatively on behalf of
  4709.
          4.     Defendant Anthony L. Sheridan (“A. Sheridan”) may be served with summons and
  complaint at 7408 Cameron Road, Austin, Texas 78752 or wherever he may be found. A. Sheridan
  is a licensed real estate broker in Texas, Broker No. 485831.
          5.     Defendant LM Rivers, Jr. (“Rivers”) may be served with summons and complaint
  at 13276 N. Highway 183, Suite 208, Austin, Texas 78750 or wherever he may be found.
          6.     Defendant William Sheridan (“W. Sheridan”) may be served with summons and
  complaint at 13276 Research Blvd. Suite 208, Austin, Texas 78750 or wherever he may be found.



                                                   2
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 3 of 22




            7.    Defendant Linda Sheridan (“L. Sheridan”) may be served with summons and
  complaint at 111 Congress Avenue, 4th Floor, Austin, Texas 78701 or wherever she may be found.
            8.    Defendant Ceaira C. Sheridan (“C. Sheridan”) may be served with summons and
  complaint at 111 Congress Avenue, 4th Floor, Austin, Texas 78701 or wherever she may be found.
            9.    Defendant LJA Ventures, Inc. (“LJA”) may be served with summons and
  complaint by serving its registered agent Audit Guard Inc. at 13276 N. Highway 183, Suite 208,
  Austin, Texas 78750.
            10.   Defendant Audit Guard Inc. (“Audit Guard”) may be served with summons and
  complaint by serving its registered agent McKee Law Group at 13276 N. Highway 183, Suite 209,
  Austin, Texas 78750. Audit Guard is owned and controlled by A. Sheridan.
            11.   Defendant Moneyfund, Inc. (“Moneyfund”) may be served with summons and
  complaint by serving its registered agent Audit Guard Inc. at 13276 N. Highway 183, Suite 208,
  Austin, Texas 78750. Moneyfund is owned and controlled by A. Sheridan and his family members,
  W. Sheridan and C. Sheridan.
            12.   Defendant FDR Management Group Inc. (“FDR”) may be served with summons
  and complaint by serving its registered agent Audit Guard Inc. at 13276 N. Highway 183, Suite
  208, Austin, Texas 78750. CCS is owned and controlled by, inter alia, A. Sheridan and his family
  member, W. Sheridan.
            13.   Defendant CCS Asset Management, Inc. (“CCS”) may be served with summons
  and complaint by serving its registered agent Audit Guard Inc. at 13276 N. Highway 183, Suite
  208, Austin, Texas 78750. CCS is owned and controlled by A. Sheridan and his family members,
  L. Sheridan and C. Sheridan.
            14.   Defendant Johnnie R. Tyler Jr. (“Tyler”) may be served with summons and
  complaint at 111 Congress Avenue, Suite 400, Austin, Texas 78701, or wherever he may be found.
            15.   Defendant Robert Turner (“Turner”) may be served with summons and complaint
  at 13276 N. Highway 183, Suite 208, Austin, Texas 78750 or wherever he may be found.
            16.   Defendant 4709 is joined as a necessary party to the relief requested and asserted
  herein.




                                                  3
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 4 of 22




                                     JURISDICTION & VENUE

           17.     This Court has jurisdiction pursuant to 28 U.S.C. § 157(a), 28 U.S.C. § 334(b), and
  the standing Western District Order of Reference of Bankruptcy Cases and Proceedings dated
  October 4, 2013. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (E), and (O).
           18.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1409.

                                                FACTS

  A.       History and Background of the Debtor
           19.     Ms. Cash was born in 1928 in Pelham Texas,1 to Thomas and Olga Douglas. Ms.
  Cash was a descendant of formerly enslaved Texans who established and maintained one of the
  earliest freed-persons colonies in Texas. Straddling the Hill and Navarro County lines, Pelham,
  Texas served as a post-bellum oasis with newly freed, close-knit families, intent on creating their
  own schools, erecting their own churches, and owning their own land.
           20.     Like other rural African-Americans, Ms. Cash’s family lived off the land, raising
  crops like cotton and pecans for survival and sale. This work ethic influenced Ms. Cash’s life, gave
  it purpose, and was instilled in her children. Ms. Cash was very proud of her roots in the Pelham
  Community and, after moving to Austin, Texas, attended the Pelham Annual Homecoming every
  year.
           21.     Ms. Cash moved to Austin, Texas in the late 1940s to attend Samuel Huston
  College (now Huston-Tillotson University). Ms. Cash graduated from Samuel Huston College
  with a Bachelor of Arts, and later received a Master of Education from Prairie View A&M. After
  moving to Austin, Ms. Cash met and married Aaron Cash, then a Music Professor at Samuel
  Huston College. While raising four children, Ms. Cash was involved in various social, charitable,
  and civil rights circles.
           22.     As an educator, Ms. Cash worked for over forty years in the Austin Independent
  School District. Her tenure included Kealing Jr. High, Martin Jr. High, Allan Jr. High, Lanier High
  School, Murchison Jr. High, and Kealing Magnet School, where she served as a teacher, counselor,
  and principal. With public school desegregation in the courts and on the horizon, Ms. Cash played
  no small role in navigating AISD's transition towards desegregated schools.



  1
      Pelham, Texas is located nearby Corsicana, Texas.

                                                    4
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 5 of 22




          23.    After an appointment to assistant principal at Murchison Junior High, Ms. Cash
  earned a promotion to principal at Murchison in 1981. She was the first African American female
  to hold that position in AISD history. Ms. Cash’s groundbreaking service at Murchison led to her
  appointment as the first principal of the desegregated Kealing Magnet School in 1985. Besides
  creating scholars in the Kealing Magnet School, Ms. Cash fought to include classes that taught
  students early-life skills by installing a full commercial kitchen for students to be trained as chefs,
  as well as establishing curricula for upholsterers, woodworkers, mechanics, and plumbers. Ahead
  of her time, Ms. Cash believed strongly that every child had a gift and could be successful whether
  they attended college or not. Ms. Cash wanted to ensure that all students, regardless of their
  economic or social background, were prepared with the skills they needed to support their families.
          24.    Upon retirement, Ms. Cash continued to mentor countless young people and former
  students through entertainment and business ownership of Midtown Live, an historic Austin
  restaurant and live music club, where Ms. Cash brought people together through music, dance, and
  food.
          25.    At all times relevant to this action, prior to January 2018, Ms. Cash was the sole
  shareholder of 4709. At all times relevant to this action, prior to January 2018, 4709 owned and
  operated the Midtown Live club (“Midtown Live”), and also owned the real property and
  shopping center in Travis County, Texas, upon which it was located. That real property being
  particularly described as:
          Lot 2, Re-subdivision of Lot 11, REAGAN HILL, a subdivision in Travis County,
          Texas, according to the map or plat thereof recorded in Volume 92, Page 65, of the
          Plat Records of Travis County, Texas

  (the “Cameron Road Property”). At all times relevant to this action prior to January 2018, 4709
  owned the business personal property associated and used in connection with Midtown Live.
          26.    At all times relevant to this action, prior to and after January of 2018, 4709 has held
  the TABC liquor license for Midtown Live. At all times relevant to this action prior to and after
  January of 2018, Ms. Cash was identified at the TABC as the sole shareholder of 4709.
          27.    As alleged in detail herein below, during 2017 and 2018 and continuing into 2019,
  through deception, fraud, and outright theft, A. Sheridan and the other Defendants conspired to
  convert Ms. Cash’s ownership and control of 4709, Midtown Live, and to denude the assets of
  4709.



                                                    5
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 6 of 22




  B.      The Seeds of the Sheridan Conspiracy and Deception
          28.    Leading up to an agreement entered into by Ms. Cash in December of 2017, A.
  Sheridan presented himself to Ms. Cash as an experienced business-person, qualified as manager
  of financial risk, and capable of assisting and addressing operational and financial issues for 4709,
  Inc., which had –at the time– outstanding real property taxes and related secured debt to address.
  In fact, A. Sheridan lacks the basic skills necessary to competently manage a business and to assist
  competently with any restructuring. In fact, at all relevant times, despite undertaking fiduciary
  obligations to Ms. Cash, A. Sheridan was acting in his own self-interest to the detriment of Ms.
  Cash.
          29.    During October and November of 2017, A. Sheridan developed and presented a
  proposal to Ms. Cash pursuant to which the business of 4709 would be separated and placed into
  two entities: one entity to hold the Cameron Road Property, and one entity to own and operate
  Midtown Live. A third entity, a trust to hold Ms. Cash’s equity in each corporation, was to be
  created. Defendant Rivers was to serve as the trustee of this trust for the benefit of Ms. Cash.2 A
  so-called “Management and Financial Stabilization Agreement” was prepared by or at the
  direction of A. Sheridan for execution by Ms. Cash and others (the “MFS Agreement”). Others
  proposed to participate and sign the MFS Agreement included Defendant Rivers, as a trustee for
  the trust to be set up to hold Ms. Cash’s equity interests. In this capacity, Defendant Rivers was
  also proposed to serve on the board of 4709 pursuant to the MFS Agreement.
          30.    Pursuant to this agreement, A. Sheridan was to serve as the chief financial officer
  of 4709 and to adopt and implement an executive control board (called the “ECB”) to make
  decisions and act for Midtown Live. As designed by A. Sheridan, this so-called ECB was to include
  “a minimum of seven board members” to “simplify [sic] decision process and avoid deadlock.”




  2
    A. Sheridan and co-conspirator Moneyfund’s involvement with Ms. Cash and 4709 date to 2014,
  when they first entered the scene with A. Sheridan, through Moneyfund, proposing to assist as a
  lender to 4709 with refinancing/restructuring an outstanding loan owed by 4709 to Pride of Austin
  High Yield Fund I LLC. Subsequently, before the MFS Agreement was entered into, A. Sheridan
  proposed to serve as an officer of 4709, with an incentive based compensation.



                                                   6
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 7 of 22




  C.       The Fleecing of Ms. Cash by Defendants and the Stripping of Assets of 4709
            31.     On December 3, 2017, the MFS Agreement was signed by Ms. Cash, A. Sheridan,
  Rivers,3 and John Hoberman on behalf of a purported lender, Mamalama Assets, LLC. Ms. Cash
  was not represented by counsel in connection with the negotiation or execution of the MFS
  Agreement. Instead, A. Sheridan and Rivers (and possibly others) prepared and approved,
  respectively, this document, purportedly acting as Ms. Cash’s fiduciaries in the transaction. A true
  and correct copy of the MFS Agreement is attached hereto as Exhibit “A.”
            32.     On January 9, 2018, as an initial step in the implementation of the MFS Agreement,
  Ms. Cash assigned the Cameron Road Property by deed to Defendant CCS (the “Cameron Road
  Deed”). However, unbeknownst to Ms. Cash, neither she nor any trust created for her benefit were
  the owners of Defendant CCS. Instead, CCS was an already existing entity formed by A. Sheridan
  in October of 2013. At all times relevant to this action, Defendants C. Sheridan, L. Sheridan, and
  A. Sheridan served as the directors of Defendant CCS. The ownership and control of Defendant
  CCS was concealed from Ms. Cash by A. Sheridan and the other co-conspirators, including,
  without limitation, Rivers. A true and correct copy of the Cameron Road Deed is attached hereto
  as Exhibit “B.”
            33.     The consideration as identified in the Cameron Road Deed is as follows:
            TEN AND NO/100 DOLLARS ($110.00) and other good and valuable
            consideration, and a wrap around note of even date that is in the principal amount
            of Note Amount ($1,700,000) and is executed by Grantee [i.e., CCS] payable to
            the order of Seller [i.e., 4709]. It is secured by a vendor’s lien retained in this deed
            and by a deed of trust of even date from Grantee to Daniel Nelson, Trustee.”

  See Exhibit “B” (emphasis added). The Cameron Road Deed identifies a “vendor’s lien”
  purportedly in favor of Grantor until the $1,700,000 note is paid in full. Id. However, no
  $1,700,000 note was ever prepared, executed by A. Sheridan, L. Sheridan, or C. Sheridan, or
  performed by CCS. In connection with this transaction, on or about December 27, 2017, A.
  Sheridan obtained and presented to Ms. Cash a Title Insurance Commitment from Stewart Title,
  File No. 159640, wherein he identified that the proposed insured under an Owner’s Policy of Title
  Insurance would be 4709 with a policy amount of $1,700,000, intending for Ms. Cash to
  understand and believe that 4709 would be insured by the title policy.



  3
      Rivers indicated next to his signature that he signed as “Board and Trustee.” See Exhibit “A.”

                                                       7
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 8 of 22




         34.     Also, on January 9, 2018, A. Sheridan presented a document entitled “Shareholder
  Resolution Appointing Directors” for execution by Ms. Cash. The resolution appointed A.
  Sheridan and Rivers to the board of 4709, and designated Ms. Cash the chair of the board. This
  resolution was signed by Ms. Cash as the “100% Shareholder” of 4709. A true and correct copy
  of this resolution is attached hereto as Exhibit “C.” Ms. Cash was not represented by counsel in
  connection with execution of the Shareholder Resolution Appointing Directors. Instead, A.
  Sheridan and Rivers (and possibly others) prepared and approved, respectively, this document,
  purportedly acting as Ms. Cash’s fiduciaries.
         35.     On the same date, A. Sheridan presented a document entitled “Board Resolution
  Appointing Officers.” Pursuant to this document, Selena Cash was named President, A. Sheridan
  was named Vice President, Defendant W. Sheridan was named Secretary, and Rivers was named
  Treasurer. This resolution was signed by Ms. Cash, A. Sheridan, and Rivers on January 9, 2018,
  as the Directors of 4709. A true and correct copy of this resolution is attached hereto as Exhibit
  “D.” Ms. Cash was not represented by counsel in connection with execution of the Board
  Resolution Appointing Offiers. Instead, A. Sheridan and Rivers (and possibly others) prepared and
  approved, respectively, this document, purportedly acting as Ms. Cash’s fiduciaries.
         36.     On the same date, A. Sheridan presented Ms. Cash with a document entitled
  “Resolution of Board of Directors,” which purportedly documented a meeting of the “directors”
  of 4709 occurring at 7 a.m. on January 7, 2018, approving the refinancing of the Cameron Road
  Property, with a loan of “up to $1,700,000 in 1st lien position.” This resolution was signed by Ms.
  Cash on January 9, 2018 as President of 4709. A true and correct copy of this resolution is attached
  hereto as Exhibit “E.” Ms. Cash was not represented by counsel in connection with execution of
  this alleged Resolution of Board of Directors. Instead, A. Sheridan and Rivers (and possibly others)
  prepared and approved, respectively, this document, purportedly acting as Ms. Cash’s fiduciaries.
         37.     On January 24, 2018, at A. Sheridan’s insistence, Ms. Cash executed a limited
  “Statutory Durable Power of Attorney” in favor of A. Sheridan (the “Power of Attorney”). A true
  and correct copy of the Power of Attorney is attached hereto as Exhibit “F.” The Power of Attorney
  contained the following identification of and limit upon the grant of power:
         I, Selena Cash, the sole stockholder, president and secretary of 4709, Incorporated
         dba Midtown Live, of 7602 Brookhollow Cove, Austin, Travis County, Texas,
         78752-2103 appoint ANTHONY SHERIDAN, 111 Congress Avenue, Austin,
         Texas 78701, as my Agent, on behalf of 4709 Incorporated dba Midtown Live



                                                   8
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 9 of 22




         only, to act for the corporation in any lawful way with respect to all of the
         following powers that I have initialed below.

  See Exhibit “F” (emphasis added). Thus, by its plain text, the limited Power of Attorney only
  authorized Defendant A. Sheridan to act for Ms. Cash with respect to acts on behalf of 4709, and
  not acts in her individual capacity. To be clear, Ms. Cash never executed a Power of Attorney
  granting authority to act in her individual capacity in favor of A. Sheridan.
         38.     On February 5, 2018, a chapter 13 bankruptcy case for Ms. Cash was filed by
  Austin, Texas attorney, Darwin McKee.4 Darwin McKee (“McKee”) has many connections to A.
  Sheridan. McKee is a director of Defendant Audit Guard. McKee’s law firm is the registered agent
  for Defendant Audit Guard. McKee served as the attorney for A. Sheridan in seeking to quash his
  2004 examination in this chapter 7 bankruptcy case. Ms. Cash did not physically sign the
  bankruptcy petition or any of the other documents filed in her name in the bankruptcy case. The
  chapter 13 bankruptcy case was dismissed on June 1, 2018 for lack of compliance in filing E-
  Declarations. It is unclear whether Ms. Cash ever authorized the filing of the chapter 13 bankruptcy
  case. It certainly provided her with no benefit.
         39.     Next, on or about February 15, 2018, A. Sheridan, acting —purportedly—pursuant
  to the Power of Attorney, executed a document entitled “Shareholder Resolution Appointing
  Directors.” This document, signed by A. Sheridan allegedly as the 100% shareholder, made A.
  Sheridan the Chair of the board of 4709. Defendants W. Sheridan and Rivers were named as
  directors. Ms. Cash, thus, was purportedly removed from the board. Ms. Cash, the actual sole
  shareholder of 4709 did not sign this document. In fact, Ms. Cash never assigned her interest in
  4709 to A. Sheridan. A. Sheridan never paid any consideration to Ms. Cash in exchange for her
  interest in 4709. Further, this document could not have validly been executed by Sheridan under
  the limited Power of Attorney as it was not an action of the corporation. Instead, it purported to be
  an act of the shareholder (e.g., Ms. Cash). In fact, Ms. Cash never authorized this transaction. As
  such, this act is void ab initio. A true and correct copy of this resolution is attached hereto as
  Exhibit “G.”
         40.     Next, also on February 15, 2018, A. Sheridan signed a document entitled Board
  Resolution Appointing Officers. This document, signed by A. Sheridan as the “New Chair, Board


  4
   This chapter 13 bankruptcy case was styled and numbered In re Selena D. Cash, Case No. 18-
  10111-hcm (Bankr. W.D. Tex., February 5, 2018).

                                                     9
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 10 of
                                        22



  of Directors,” appointed the following officers of 4709: A. Sheridan as President, A. Sheridan as
  Vice President, W. Sheridan as Secretary, and Rivers as Treasurer. Ms. Cash, thus, was purportedly
  removed as an officer. This document, like the document upon which it relies, is void ab initio. A
  true and correct copy of this resolution is attached hereto as Exhibit “H.”
         41.     Thus, by February 15, 2018, acting without any legal authority, A. Sheridan, W.
  Sheridan, and Rivers had purportedly: (1) stripped Ms. Cash of her interest in 4709; (2) removed
  Ms. Cash as the Chair of the Board; and (3) removed Ms. Cash as the President of 4709.
         42.     Next, on March 27, 2018, A. Sheridan prepared and executed a Resolution of the
  Board of Directors, pursuant to which he purportedly transferred 100% of the shares in 4709 from
  himself to Rivers. This Resolution also authorized Rivers to control, change, or modify any bank
  account for 4709 and to perform all necessary acts to carry out such task. As noted above, Ms.
  Cash never assigned her stock in 4709 to A. Sheridan. Thus, A. Sheridan could not have validly
  assigned an interest in the stock of 4709 to Rivers. A. Sheridan never paid any consideration to
  Ms. Cash for her interest in 4709. The attempt was ill-conceived and reflects A. Sheridan’s
  complete lack of understanding of basic business and legal concepts. Additionally, because A.
  Sheridan is a licensed real estate broker, he knew or should have known that he was neither
  qualified nor permitted to render legal advice. Obviously, the transfer of an ownership interest in
  stock is not accomplished by a board resolution. Rivers never paid any consideration to Ms. Cash
  for her interest in 4709. Thus, the transfer to Rivers, too, is void ab initio. A true and correct copy
  of this resolution is attached hereto as Exhibit “I.”
         43.     At no time did A. Sheridan, W. Sheridan, and/or Rivers create a trust and place Ms.
  Cash’s equity interests in 4709 into such trust as contemplated by the MFS Agreement. At no time
  did A. Sheridan, W. Sheridan, and/or Rivers create a second, special purpose corporation to hold
  the Cameron Road Property as contemplated by the MFS Agreement. Instead, A. Sheridan, W.
  Sheridan, and Rivers orchestrated and implemented a scheme to deceive Ms. Cash into transferring
  the Cameron Road Property into a pre-existing A. Sheridan company.
         44.     On March 29, 2018, Rivers executed a “Shareholder Resolution Appointing
  Directors.” In this purported resolution, A. Sheridan was named chair, and W. Sheridan and Rivers
  were named directors of 4709. Ms. Cash never authorized this action. This attempt, too, is void ab
  initio. A true and correct copy of this resolution is attached hereto as Exhibit “J.”




                                                    10
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 11 of
                                        22



         45.     On April 27, 2018, A. Sheridan executed a “Resolution of the Board of Directors.”
  In this purported resolution, 4709 supposedly transferred 100% of shares from Rivers to W.
  Sheridan in exchange for a purported cash investment of $5,000 by W. Sheridan. Ms. Cash never
  authorized this transfer. Ms. Cash never assigned her interest in 4709 to A. Sheridan, to Rivers, or
  to W. Sheridan. Ms. Cash was never paid any consideration by A. Sheridan, Rivers, or W. Sheridan
  for her interest in 4709. This purported transaction, too, is void ab initio. A true and correct copy
  of this resolution is attached hereto as Exhibit “K.”
         46.     Thus, by April 27, 2018, having –in their minds only– established ownership of and
  control over 4709 and its assets, A. Sheridan, W. Sheridan, and Rivers had dropped any pretense
  of preserving value for the benefit of Ms. Cash.
         47.     On April 27, 2018, A. Sheridan executed a “Resolution of the Board of Directors.”
  In this purported resolution, 4709 supposedly authorized the lease of its liquor license to Defendant
  LJA “in perpetuity for an annual fee of $357.00 which is due on the 1st of every January.”
  Defendant LJA is owned or controlled by A. Sheridan. Defendant Audit Guard serves as its
  registered agent. Neither Ms. Cash nor a trust for her benefit own any interest in Defendant LJA.
  On February 9, 2018, Defendant LJA filed an assumed name certificate with the Texas Secretary
  of State for the d/b/a of Midtown Live. As noted above, it does not appear that any of the
  Defendants ever notified the Texas Alcoholic Beverage Commission of this purported transaction.
  Compounding these issues, on January 25, 2019, Defendant LJA forfeited its corporate status with
  the Texas Secretary of State. Ms. Cash never authorized the lease of 4709’s liquor license to
  Defendant LJA. Ms. Cash never authorized the transfer of 4709’s d/b/a “Midtown Live” to
  Defendant LJA. These purported transactions are void ab initio. A true and correct copy of this
  resolution is attached hereto as Exhibit “L.”
         48.     On April 27, 2018, A. Sheridan executed a “Resolution of the Board of Directors.”
  In this purported resolution, Defendant W. Sheridan was named the new acting President of 4709.
  Ms. Cash never authorized this appointment. This purported appointment is void ab initio. A true
  and correct copy of this resolution is attached hereto as Exhibit “M.”
         49.     On April 27, 2018, Defendant W. Sheridan, purportedly as 100% shareholder of
  4709, executed a “Shareholder Resolution Appointing Directors.” In this resolution, A. Sheridan
  was appointed Chair, and W. Sheridan and Rivers were appointed directors of 4709. Ms. Cash




                                                     11
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 12 of
                                        22



  never authorized this appointment. This supposed appointment is void ab initio. A true and correct
  copy of this resolution is attached hereto as Exhibit “N.”
         50.     On August 8, 2018, McKee again filed a chapter 7 bankruptcy case for Ms. Cash.
  That filing commenced the instant bankruptcy case for Ms. Cash. Prior to filing her bankruptcy
  case, Mr. McKee never disclosed to Ms. Cash that he was representing (and would continue to
  represent) A. Sheridan and/or Audit Guard.
         51.     On October 12, 2018, facing dismissal of her bankruptcy case for multiple failures
  to comply with filing requirements, Ms. Cash terminated Mr. McKee in writing. On the same date,
  Ms. Cash revoked in writing any powers held by A. Sheridan under the limited Power of Attorney.
  On November 14, 2018, Kell C. Mercer and Kell C. Mercer, PC filed a motion to substitute counsel
  in the bankruptcy case. This motion to substitute counsel was granted on December 3, 2018. A
  true and correct copy of the October 12, 2018 termination is attached hereto as Exhibit “O.”
         52.     On October 18, 2018, Defendant Rivers executed a “Resolution of Board of
  Directors” which supposedly authorized 4709 to release the “vendor’s lien” found in the Cameron
  Road Deed which purportedly secured the $1,700,000 note owed by CCS to 4709. Ms. Cash never
  authorized this action. This action is void ab initio. A true and correct copy of this resolution is
  attached hereto as Exhibit “P.”
         53.     On October 23, 2018, Defendants W. Sheridan, A. Sheridan, and Rivers executed
  a purported “Board Resolution,” supposedly appointing W. Sheridan as President and Secretary,
  A. Sheridan as Vice President, and Rivers as Treasurer. A true and correct copy of this resolution
  is attached hereto as Exhibit “Q.”
         54.     On October 29, 2018, a release of lien signed by Defendant A. Sheridan as
  “President” of 4709 was recorded, releasing the “vendor’s lien” identified in the Cameron Road
  Deed. A true and correct copy of this release of lien is attached hereto as Exhibit “R.”
         55.     On November 13, 2018, another release of lien was recorded, again releasing the
  “vendor’s lien” identified in the Cameron Road Deed. This time, Defendant A. Sheridan signed
  the release of lien as “Vice President” of 4709. A true and correct copy of this release of lien is
  attached hereto as Exhibit “S.”
         56.     Thus, by November of 2018, whatever consideration 4709 was supposed to have
  received in exchange for transferring the Cameron Road Property to CCS had been released. Ms.
  Cash never authorized this action.



                                                  12
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 13 of
                                        22



         57.     Meanwhile, since purportedly seizing control of Midtown Live in the spring of
  2018, A. Sheridan, W. Sheridan, and Rivers have grossly mismanaged the club. A. Sheridan, W.
  Sheridan, and Rivers have taken over bank accounts belonging to 4709 without right or authority.
  A. Sheridan, W. Sheridan, and Rivers have refused to provide any financial or operational
  information to Ms. Cash. Upon information and belief, A. Sheridan, W. Sheridan, and Rivers have
  diverted funds and operational assets from 4709 without right or authority. Upon information and
  belief, Midtown Live has been and continues to be out of compliance with the Texas Alcoholic
  Beverage Commission (“TABC”). A. Sheridan, W. Sheridan, and Rivers have filed or allowed to
  be filed false statements with TABC placing the entire operation of the club at risk. These actions
  also place Ms. Cash and her bankruptcy and probate estates at risk for claims and damages. Upon
  information and belief, A. Sheridan, W. Sheridan, and Rivers have mishandled the payment of
  wages to and taxes for the staff of Midtown Live, placing Midtown Live at risk of being assessed
  fines and penalties, and being levied upon and/or shut down by the IRS and/or the Texas
  Workforce Commission.
         58.      Meanwhile, despite paying nothing to 4709 for the assignment of the Cameron
  Road Property, and despite not being set up in compliance with the terms of the MFS Agreement,
  CCS continues to collect rents from the tenants. Defendant A. Sheridan testified during his 2004
  examination that Defendant CCS receives monthly rental payments from the Cameron Road
  Property in the amount of $30,368.87. CCS has entered into new leases with tenants at the
  Cameron Road Property. Defendant LJA, owned controlled by A. Sheridan and Rivers has entered
  into leases with CCS and subleased property to other tenants. A. Sheridan, acting through
  Defendant CCS, and A. Sheridan and Rivers, acting through LJA, receives these rents and benefits
  from the assignment without accounting to Ms. Cash, Trustee Lowe, and/or 4709. Upon
  information and belief, A. Sheridan has served as a broker in connection with leases entered into
  by CCS and sub-leases entered into by LJA and has personally benefited from such transactions.
  A. Sheridan has not accounted to Ms. Cash, Trustee Lowe, and/or 4709 for these transactions.
  Upon information and belief, CCS has also run off qualified performing tenants at the Cameron
  Road Property and replaced them with affiliates of A. Sheridan. These actions have been
  orchestrated by A. Sheridan and implemented with co-conspirators Rivers, W. Sheridan, LJA, L.
  Sheridan, C. Sheridan, Moneyfund, FDR, Tyler, Turner, Audit Guard, CCS, and others.




                                                  13
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 14 of
                                        22



         59.     Upon information and belief, Defendant LJA, acting under the control of A.
  Sheridan and Rivers, has entered into an agreement with CCS and 4709 pursuant to which LJA
  obtains the use and benefit of the business personal property and goodwill of Midtown Live
  without any payment or accounting to Ms. Cash, Trustee Lowe, and/or 4709. Amazingly,
  Defendant CCS claims that it holds legal title to all of the business personal property of 4709.
  Defendant Sheridan, during his 2004 examination, claimed that the business personal property was
  somehow included (even though not referenced, identified, or described in any way) in the in the
  Cameron Road Deed. These actions have been orchestrated by A. Sheridan and implemented with
  co-conspirators Rivers, LJA, W. Sheridan, L. Sheridan, C. Sheridan, Moneyfund, FDR, Tyler,
  Turner, Audit Guard, CCS, and others.
         60.     Upon information and belief, Defendant CCS, acting under the control of A.
  Sheridan and his co-conspirators, has failed to timely and fully pay real and/or business personal
  property taxes for the Cameron Road Property, placing it at risk of foreclosure. Defendant CCS,
  acting under the control of A. Sheridan and his co-conspirators, has failed to properly review and
  challenge appraised values set by the Travis Central Appraisal District for the Cameron Road
  Property, subjecting the property to higher than appropriate taxes. These actions have been
  orchestrated by A. Sheridan and implemented with co-conspirators LJA, W. Sheridan, L. Sheridan,
  C. Sheridan, Rivers, Moneyfund, FDR, Tyler, Turner, Audit Guard, CCS, and others.
         61.     In May of 2019, without the authorization of Trustee Lowe or Ms. Cash, with
  McKee acting as counsel for 4709, Defendant A. Sheridan attempted to place 4709 into a chapter
  11 bankruptcy case. 5 This bankruptcy case caused economic damage, confusion in the
  marketplace, and loss of goodwill to 4709 and Midtown Live. The 4709 bankruptcy case was
  dismissed on the motion of the United States Trustee.

                                      CAUSES OF ACTION

  A.     COUNT ONE - DECLARATORY JUDGMENT (against all Defendants)
         62.     Plaintiffs hereby incorporate by reference the allegations contained in paragraphs 1
  through 61.




  5This case was styled and numbered In re 4709, Inc. d/b/a Midtown Live, Case No. 19-10624-
  tmd (Bankr. W.D. Tex., May 14, 2019).

                                                  14
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 15 of
                                        22



         63.     A controversy exists over the ownership and control of 4709, the d/b/a Midtown
  Live, and the ownership and control of the Cameron Road Property.
         64.     By this action, Plaintiffs seek a declaratory judgment under the Federal Declaratory
  Judgment Act and pursuant to Bankruptcy Rule 7001(2) and (9), that 100% of the ownership
  interest in 4709 is held by Ms. Cash and constitutes property of the Bankruptcy Estate pursuant to
  11 U.S.C. 541(a), unless abandoned by Trustee Lowe. Plaintiffs seek a further declaratory
  judgment under the Federal Declaratory Judgment Act and pursuant to Bankruptcy Rule 7001(2)
  and (9), that none of the Defendants, including specifically but without limitation, A. Sheridan,
  Rivers, and/or W. Sheridan have or have ever had any ownership interest in 4709.
         65.     By this action, Plaintiffs seek a declaratory judgment under the Federal Declaratory
  Judgment Act and pursuant to Bankruptcy Rule 7001(2) and (9), that each of the board and
  shareholder resolutions described above are void ab initio and/or rescinded, as applicable.
         66.     By this action, Plaintiffs seek a declaratory judgment under the Federal Declaratory
  Judgment Act and pursuant to Bankruptcy Rule 7001(2) and (9), rescinding and setting aside the
  MFS Agreement.
         67.     By this action, Plaintiffs, acting derivatively through 4709, seek a declaratory
  judgment under the Federal Declaratory Judgment Act and pursuant to Bankruptcy Rule 7001(2)
  and (9), rescinding and setting aside the Cameron Road Deed.
  B.     COUNT TWO – CONVERSION (against A. Sheridan, Rivers, and W. Sheridan)

         68.     Plaintiffs hereby incorporate and reassert the allegations set forth in paragraphs 1
  through 61.
         69.     Ms. Cash and/or her estate representatives, own, possess, and/or have the right to
  immediate and exclusive use and possession of 100% of the stock in 4709, identified above. The
  stock in 4709 is personal property. Defendants A. Sheridan, W. Sheridan, and Rivers wrongfully
  exercised dominion or control over the stock in 4709, as described and identified above.
         70.     Plaintiffs suffered injury and damages as a result of the acts and conduct of A.
  Sheridan, Rivers, W. Sheridan. Plaintiffs sue to recover all such damages from A. Sheridan, Rivers,
  and W. Sheridan, jointly and severally.




                                                  15
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 16 of
                                        22



  C.      COUNT THREE - BREACH OF FIDUCIARY DUTIES & DEFALCATION (against
          A. Sheridan, W. Sheridan, and Rivers)

          71.     Plaintiffs hereby incorporate and reassert the allegations set forth in paragraphs 1
  through 61.
          72.     Under the Power of Attorney, A. Sheridan owed fiduciary duties to Ms. Cash. As a
  director of 4709, A. Sheridan owed fiduciary duties to 4709 and Ms. Cash as the sole shareholder
  of 4709.
          73.     As a director of 4709, W. Sheridan owed fiduciary duties to 4709 and Ms. Cash as
  the sole shareholder of 4709.
          74.     As a director of 4709, Rivers owed fiduciary duties to 4709 and Ms. Cash as the
  sole shareholder of 4709. In addition to the duties owed by a director to 4709 and Ms. Cash as a
  shareholder, after agreeing to serve as a trustee to Ms. Cash including in the MFS Agreement, a
  special relationship was created pursuant to which Rivers owed fiduciary duties to Ms. Cash. This
  special relationship was relied upon by Ms. Cash, in her advanced age, and she placed a high
  degree of trust in Rivers’ fulfilling his duties owed to her.
          75.     The duties owed by A. Sheridan, W. Sheridan, and Rivers to Ms. Cash included the
  duty of loyalty and utmost good faith, the duty of candor, the duty to refrain from self-dealing, the
  duty to act with integrity of the strictest kind, the duty of fair, honest dealing, the duty to account,
  and the duty of full disclosure.
          76.     Defendants A. Sheridan, W. Sheridan, and Rivers breached each of these duties
  through the acts and omissions described in paragraphs 1 through 59. Defendants A. Sheridan, W.
  Sheridan, and Rivers, acting as fiduciaries, misappropriated Ms. Cash’s stock in 4709 contrary to
  the terms contained in the MFS Agreement. Defendant A. Sheridan, acting as a fiduciary under
  the limited Power of Attorney, vastly exceeded the limited authority granted therein by engaging
  in transactions with Ms. Cash’s personal property, including her stock in 4709, assigning it first to
  himself, then to Defendant Rivers, and, finally, to Defendant W. Sheridan. Defendants A.
  Sheridan, W. Sheridan, and Rivers, acting as fiduciaries, assigned the Cameron Road Property to
  CCS in violation of the MFS Agreement and for little or no consideration. Defendants A. Sheridan,
  W. Sheridan, and Rivers, acting as fiduciaries transferred and assigned the operating and income
  producing assets of 4709 to CCS (allegedly as part of the Cameron Road Deed) and then to LJA
  for little or no consideration. Defendants A. Sheridan, W. Sheridan, and Rivers allowed CCS to



                                                    16
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 17 of
                                        22



  access and control income from the Cameron Road Property, including monthly rental payments
  from tenants, without reporting to Ms. Cash and/or Trustee Lowe. Defendants A. Sheridan, W.
  Sheridan, and Rivers filed false and misleading documentation with the TABC regarding the
  operations of 4709, LJA, and Midtown Live. Defendants A. Sheridan, W. Sheridan, and Rivers
  have, at all times, failed to account to Ms. Cash and/or Trustee Lowe. Plaintiffs, suing on behalf
  of Ms. Cash and derivatively on behalf of 4709, were damaged by such acts and omissions
  constituting breaches of fiduciary duty and defalcation. The acts and conduct of Defendants A.
  Sheridan, W. Sheridan, and Rivers were intentional, willful, and malicious. As such, Plaintiffs are
  also entitled to recover exemplary damages based upon the conduct of A. Sheridan, W. Sheridan,
  and Rivers. Plaintiffs, suing on behalf of Ms. Cash and derivatively on behalf of 4709, may also
  recover pre-judgment and post-judgment interest for all damages awarded. Plaintiffs, suing on
  behalf of Ms. Cash and derivatively on behalf of 4709, sue to recover all such sums, jointly and
  severally, from Defendants A. Sheridan, W. Sheridan, and Rivers.
  D.      COUNT FOUR – ACCOUNTING (against A. Sheridan, W. Sheridan, Rivers, CCS,
          Audit Guard, and LJA)

          77.    Plaintiffs hereby incorporate and reassert the allegations set forth in paragraphs 1
  through 76.
          78.    In addition to damages and exemplary damages, Plaintiffs, suing on behalf of Ms.
  Cash and derivatively on behalf of 4709, are entitled to a full and complete accounting from A.
  Sheridan, W. Sheridan, and Rivers, CCS, Audit Guard, and LJA of all property that has come into
  their possession relating to Ms. Cash, 4709, Midtown Live, and the Cameron Road Property and
  all details of the transactions they authorized and conducted while acting as fiduciaries to Ms.
  Cash.
  E.      COUNT FIVE – FRAUD (against A. Sheridan and Rivers)
          79.    Plaintiffs hereby incorporate and reassert the allegations set forth in
  paragraphs 1 through 78.
          80.    A. Sheridan misrepresented to Ms. Cash his experience, qualifications, and
  intentions, and the intentions of his co-conspirator Defendants, including CCS, Moneyfund, FDR,
  Tyler, Turner, Audit Guard, LJA, W. Sheridan, C. Sheridan, L. Sheridan, and Rivers, in inducing
  Ms. Cash to enter into the MFS Agreement, the Cameron Road Deed, the Power of Attorney, and
  the corporate resolution appointing A. Sheridan, W. Sheridan, and Rivers as directors and officers


                                                  17
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 18 of
                                        22



  of 4709. These misrepresentations were material. The misrepresentations were false. When A.
  Sheridan made these misrepresentations, he knew they were false and/or he made them recklessly,
  as a positive assertion, without knowledge of their truth. A. Sheridan made each of these
  representations with the intent that Ms. Cash act upon them by executing the MFS Agreement, the
  Cameron Road Deed, the Power of Attorney, and the corporate resolutions appointing A. Sheridan,
  W. Sheridan, and Rivers as directors and officers. A. Sheridan acted intentionally, willfully, and
  maliciously in defrauding Ms. Cash. Ms. Cash relied upon these representations in executing these
  documents. Ms. Cash was ignorant of and did not have an equal opportunity to discover the true
  facts at the time she executed these documents. The representations of A. Sheridan caused damage
  to Ms. Cash and 4709, for which Plaintiffs sue derivatively.
         81.     Rivers misrepresented to Ms. Cash his experience, qualifications, and intentions,
  and the intentions of his co-conspirator Defendants, including CCS, Moneyfund, FDR, Tyler,
  Turner, Audit Guard, LJA, W. Sheridan, C. Sheridan, L. Sheridan, and A. Sheridan, in inducing
  Ms. Cash to enter into the MFS Agreement, the Cameron Road Deed, the Power of Attorney, and
  the corporate resolution appointing A. Sheridan, W. Sheridan, and Rivers as directors and officers
  of 4709. These misrepresentations were material. The misrepresentations were false. When Rivers
  made these misrepresentations, he knew they were false and/or he made them recklessly, as a
  positive assertion, without knowledge of their truth. Rivers made each of these representations
  with the intent that Ms. Cash act upon them by executing the MFS Agreement, the Cameron Road
  Deed, the Power of Attorney, and the corporate resolutions appointing A. Sheridan, W. Sheridan,
  and Rivers as directors and officers. Rivers acted intentionally, willfully, and maliciously in
  defrauding Ms. Cash. Ms. Cash relied upon these representations in executing these documents.
  Ms. Cash was ignorant of and did not have an equal opportunity to discover the true facts at the
  time she executed these documents. The representations of Rivers caused damage to Ms. Cash and
  4709, for which Plaintiffs sue derivatively.
         82.     Plaintiffs sue to recover Ms. Cash and 4709’s actual and exemplary damages from
  A. Sheridan and Rivers, jointly and severally. Additionally, and/or alternatively, Plaintiffs seek the
  equitable remedy of recession of the MFS Agreement and the Cameron Road Deed.




                                                   18
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 19 of
                                        22



  F.        COUNT SIX – ASSISTING OR ENCORAGING/CONSPIRACY (against A.
            Sheridan, W. Sheridan, L. Sheridan, C. Sheridan, Rivers, LJA, Moneyfund, FDR,
            Tyler, Turner, Audit Guard, and CCS)

            83.   Plaintiffs hereby incorporate and reassert the allegations set forth in paragraphs 1
  through 82.
            84.   As set forth above, A. Sheridan, W. Sheridan, and Rivers converted and engaged
  in defalcation of the stock in 4709. Additionally, A. Sheridan, W. Sheridan, and Rivers breached
  fiduciary duties owed to Ms. Cash and 4709, for which Plaintiffs sue derivatively.
            85.   Sheridan, W. Sheridan, Rivers, L. Sheridan, C. Sheridan, LJA, Moneyfund, FDR,
  Tyler, Turner, Audit Guard, and CCS, each with knowledge that the acts and conduct of A.
  Sheridan, W. Sheridan, and Rivers constituted actionable torts, with the intent to assist A.
  Sheridan, W. Sheridan, and/or Rivers in the commission of such torts, gave A. Sheridan, W.
  Sheridan, and Rivers assistance or encouragement. The assistance or encouragement of A.
  Sheridan, W. Sheridan, Rivers, L. Sheridan, C. Sheridan, LJA, Tyler, Turner, Audit Guard, and
  CCS was a substantial factor in causing the torts of conversion, defalcation, and breach of fiduciary
  duties.
            86.   A. Sheridan, W. Sheridan, Rivers, L. Sheridan, C. Sheridan, LJA, Moneyfund,
  FDR, Tyler, Turner, Audit Guard, and CCS were members of a combination of two or more
  persons with an object to accomplish an unlawful purpose in converting Ms. Cash’s stock interest
  in 4709, in inducing Ms. Cash to assign the Cameron Road Property to CCS, and to denude the
  assets of 4709 and Midtown Live by unlawful means. A. Sheridan, W. Sheridan, Rivers, L.
  Sheridan, C. Sheridan, LJA, Moneyfund, FDR, Tyler, Turner, Audit Guard, and CCS had a
  meeting of the minds on the object and course of action to convert Ms. Cash’s stock interest in
  4709, to induce Ms. Cash to assign the Cameron Road Property to CCS, and to denude the assets
  of 4709 and Midtown Live by unlawful means. A. Sheridan, W. Sheridan, and Rivers each
  committed an unlawful, overt act to further the object or course of the combination. Ms. Cash and
  4709, for which Plaintiffs sue derivatively, were injured as a proximate result of the wrongful acts
  of A. Sheridan, W. Sheridan, and Rivers. Plaintiffs sue to recover the actual damages from each
  of the co-conspirators, jointly and severally. Plaintiffs also sue to recover exemplary damages from
  each of the co-conspirators, jointly and severally.




                                                   19
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 20 of
                                        22



        APPLCATION FOR TEMPORARY RESTRAINING ORDERS, PRELIMINARY
               INJUNCTIVE AND PERMANENT INJUNCTIVE RELIEF

         87.     Plaintiffs hereby incorporate by reference the allegations in paragraphs 1 through
  86.
         88.     This Application is supported by the declarations of A. Jo Baylor, Arletha Cash,
  and Kell C. Mercer, attached hereto as Exhibits “T,” “U,” and “V,” respectively.
         89.     A plaintiff seeking a temporary injunction must plead and prove three elements: (1)
  a cause of action against the defendants and a probable right to the relief requested; (2) a probable
  and imminent injury; and (3) an irreparable injury or inadequate remedy at law. As described above
  and in Exhibits “T,” and “U,” Defendants have conspired to and have engaged in a campaign and
  conspiracy of conversion, defalcation, breach of fiduciary duty, and fraud, actionable under Texas
  law. These acts and conduct cause serious harm to Ms. Cash and 4709, for which Plaintiffs sue
  derivatively, damaging the enterprise value of 4709 and Midtown Live and placing the Cameron
  Road Property at imminent risk of foreclosure or levy. Defendants have absolutely no legal right
  to engage in these acts and conduct. The conduct of Defendants A. Sheridan, W. Sheridan, and
  Rivers is abhorrent and reprehensible. Defendants A. Sheridan, W. Sheridan, and Rivers have no
  defense to the claims of conversion, breach of fiduciary duty, and defalcation. As such, Plaintiffs
  clearly have a strong likelihood of success on the merits. Meanwhile, the threat of continued action
  by Defendants is imminent. The complained of acts and conduct of Defendants began in January
  of 2018 and have been persistent since. Defendants will continue these actions unless and until
  stopped by the Court. The acts and conduct of Defendants are entirely without right. The acts and
  conduct of Defendants create irreparable injury for which Plaintiffs lack an adequate remedy at
  law. The Plaintiffs will suffer irreparable harm without intervention by this Court and any remedy
  at law would be unavailable or inadequate.
         90.     In light of the foregoing concerns, Plaintiffs’ likelihood of success on the merits,
  and probability of harm, a temporary restraining order and injunction while this suit is pending is
  necessary to prevent further damaging acts and conduct by Defendants. Plaintiffs, suing on behalf
  of Ms. Cash and derivatively on behalf of 4709, seek the following injunctive relief: (1) entry of a
  Temporary Restraining Order enjoining Defendants, their respective agents, attorneys, and
  representatives of every type, from taking any further action on behalf of and/or in the name of
  4709, Midtown Live, and/or Selena D. Cash, absent specific approval by the Bankruptcy Court;



                                                   20
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 21 of
                                        22



  (2) after notice and hearing, entry of a Preliminary Injunction until the time of trial enjoining
  Defendants, their respective agents, attorneys, and representatives of every type, from taking any
  further action on behalf of and/or in the name of 4709, Midtown Live, and/or Selena D. Cash,
  absent specific approval by the Bankruptcy Court; (3) after notice and hearing, entry of a
  mandatory Preliminary Injunction until the time of trial, appointing a neutral, third-party operator
  to manage and control the business and affairs of 4709 and Midtown Live; (4) after notice and
  hearing, entry of a Preliminary Injunction until the time of trial enjoining all Defendants, their
  respective agents, attorneys, and representatives of every type, from transferring, assigning,
  encumbering, and/or distributing from the Cameron Road Property or its rents, profits, and
  proceeds, absent specific approval by the Bankruptcy Court; and (5) after notice and hearing, entry
  of a mandatory Preliminary Injunction until the time of trial, appointing a neutral, third-party
  operator to manage and control the business and affairs of the Cameron Road Property.
         WHEREFORE, PREMISES CONSIDERED, Plaintiff, suing on behalf of Ms. Cash and
  derivatively on behalf of 4709, respectfully requests that each of the Defendants be served with
  summons and complaint and that the Bankruptcy Court:
         (1)     Enter a Temporary Restraining Order enjoining Defendants, their respective agents,
  attorneys, and representatives of every type, from taking any further action on behalf of and/or in
  the name of 4709, Midtown Live, and/or Selena D. Cash, absent specific approval by the
  Bankruptcy Court;
         (2)     After notice and hearing, enter a Preliminary Injunction until the time of trial
  enjoining Defendants, their respective agents, attorneys, and representatives of every type, from
  taking any further action on behalf of and/or in the name of 4709, Midtown Live, and/or Selena
  D. Cash, absent specific approval by the Bankruptcy Court;
         (3)     After notice and hearing, enter a mandatory Preliminary Injunction until the time
  of trial, appointing a neutral, third-party operator to manage and control the business and affairs
  of 4709 and Midtown Live;
         (4)     After notice and hearing, enter a Preliminary Injunction until the time of trial
  enjoining all Defendants, their respective agents, attorneys, and representatives of every type, from
  transferring, assigning, encumbering, and/or distributing from the Cameron Road Property or its
  rents, profits, and proceeds, absent specific approval by the Bankruptcy Court;




                                                   21
19-01064-tmd Doc#1 Filed 09/24/19 Entered 09/24/19 18:57:48 Main Document Pg 22 of
                                        22



          (5)    After notice and hearing, enter a mandatory Preliminary Injunction until the time
  of trial, appointing a neutral, third-party operator to manage and control the business and affairs
  of the Cameron Road Property;
          (6)    enter a final declaratory judgment that 100% of the ownership interest in 4709 is
  held by Ms. Cash and constitutes property of the Bankruptcy Estate pursuant to 11 U.S.C. 541(a);
          (7)    enter a final declaratory judgment under that none of the Defendants, including
  specifically but without limitation, A. Sheridan, Rivers, and/or W. Sheridan have or have had any
  ownership interest in or control over 4709;
          (8)    enter a final declaratory judgment that each of the board and shareholder resolutions
  executed by Defendants A. Sheridan, W. Sheridan, and Rivers are void ab initio or rescinded, as
  applicable;
          (9)    enter a final declaratory judgment rescinding and setting aside the MFS Agreement;
          (10)   enter a final declaratory judgment rescinding and setting aside the Cameron Road
  Deed;
          (11)   award damages in favor of Plaintiffs and against Defendants, jointly and severally,
  in amounts to be proven at trial;
          (12)   award Plaintiffs their attorneys’ fees and expenses;
          (13)   award Plaintiffs all costs of court;
          (14)   award Plaintiffs pre- and post-judgment interest as allowed by law; and
          (15)   grant such other and further relief to which Plaintiffs may be justly entitled.


  Dated: September 24, 2019                     Respectfully submitted,

                                                KELL C. MERCER, P.C.
                                                1602 E. Cesar Chavez Street
                                                Austin, Texas 78702
                                                (512) 627-3512
                                                (512) 597-0767 (fax)

                                                By: /s/ Kell C. Mercer
                                                      Texas Bar No. 24007668
                                                      kell.mercer@mercer-law-pc.com

                                                COUNSEL FOR PLAINTIFFS




                                                   22
